MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       FILED
court except for the purpose of establishing                               Dec 12 2017, 10:26 am

the defense of res judicata, collateral                                         CLERK
                                                                            Indiana Supreme Court
estoppel, or the law of the case.                                              Court of Appeals
                                                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                         Curtis T. Hill, Jr.
Madison, Indiana                                         Attorney General
                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 12, 2017
of the Parent-Child Relationship                         Court of Appeals Case No.
of J.B., and K.B., the Minor                             40A01-1702-JT-00429
Children:                                                Appeal from the Jennings Circuit
                                                         Court
                                                         The Honorable Jon W. Webster,
I.B. (Mother) and R.B. (Father),                         Judge
Appellants-Respondents,                                  Trial Court Cause Nos.
                                                         40C01-1606-JT-31
        v.                                               40C01-1606-JT-32

Indiana Department of Child
Services,
Appellee-Petitioner



Vaidik, Chief Judge.
Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017           Page 1 of 12
                                          Case Summary
[1]   I.B. (“Mother”) and R.B. (“Father”) appeal the termination of their parental

      rights to their children, arguing that the evidence is insufficient to support the

      trial court’s decision. We affirm.



                            Facts and Procedural History
[2]   Mother and Father are the parents of J.B., who was born in March 2011, and

      K.B., who was born in February 2012. The Indiana Department of Child

      Services (DCS) became involved with the family in April 2013 after receiving a

      report that Father had a “temper tantrum” and threw J.B. into his room, the

      family’s house was “filthy,” and the children were not clean. Tr. Vol. IV p. 7.

      The parents agreed to an informal adjustment; however, DCS removed the

      children in June 2013 when conditions had not improved and the parents tested

      positive for drugs. The children were placed in foster care.


[3]   In July 2013, DCS filed a petition alleging that J.B. and K.B. were children in

      need of services (CHINS). The parents admitted that the children were CHINS

      due to “unsafe” home conditions and their positive drug screens. Ex. 8C.

      Following the dispositional hearing, the court awarded DCS wardship of the

      children and ordered the parents to, among other things, (1) maintain a safe,

      clean, stable, drug-free, and violence-free home; (2) submit to random drug and

      alcohol screens; (3) complete a parenting assessment and successfully complete

      any recommendations developed as a result of that assessment; (4) complete a


      Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017   Page 2 of 12
      substance-abuse assessment and follow all treatment recommendations; (5)

      complete a psychological evaluation and successfully complete any

      recommendations; and (6) attend all visits with the children. The permanency

      plan at the time was reunification.


[4]   When DCS was awarded wardship of the children, they were developmentally

      behind. According to the foster-care case manager, J.B. was one of the “most

      anxious” two-year-olds she had ever seen. Tr. Vol. II p. 53. He had a lot of

      repetitive, obsessive behaviors, such as balling up a piece of lint and holding on

      to it for more than a day. J.B. was also withdrawn and did not interact with

      other children. He was almost completely nonverbal, using only three to five

      words to communicate. He also exhibited negative coping skills, like banging

      his head against the wall. K.B., who was one-and-a-half years old, was more

      outgoing than J.B., although K.B. did not talk. K.B. was also more aggressive

      than J.B., and his head banging was more extreme. K.B. also had night terrors.

      While in their foster home, both J.B. and K.B. “got developmentally on track.”

      Id. at 61. The case manager noted that the children regressed and resorted to

      negative coping skills after supervised visits with their parents.


[5]   In August 2013, the parents completed parenting assessments with Centerstone.

      Father scored “high risk” in several areas, including lack of nurturing skills and

      reversing family roles (treating the children as peers). Ex. 4A. Mother scored

      “high risk” in all areas except one. Ex. 5A.




      Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017   Page 3 of 12
[6]   The following month, the parents completed psychological evaluations with Dr.

      Jill Christopher. Both parents’ IQ scores fell in the below-average range. Dr.

      Christopher diagnosed Mother with depressive disorder and recommended

      individual therapy and case-management services for parenting skills. As for

      Father, Dr. Christopher recommended that he participate in individual therapy

      for anger, depression, and mood instability and case-management services for,

      among other things, parenting skills. Dr. Christopher noted that during

      Mother’s and Father’s evaluations, they each said that they did not need help

      with anything.


[7]   A periodic case review was held in December 2013. The juvenile court found

      that the parents were actively participating in all services and had shown

      improvement. As a result, on February 4, 2014, the children were returned to

      their parents for a trial home visit. At the beginning of the trial home visit, the

      parents received intensive in-home services of 22-30 hours per week.

      Eventually, the service provider’s hours were reduced to 5 hours per week to see

      if the parents could implement what they had been learning. The parents,

      however, lost any progress they had made and the children lost “about all the

      gains they [had] made on their developmental catching up.” Tr. Vol. IV p. 37.

      Accordingly, the trial home visit ended on May 13 due to lack of parental

      supervision, and the children were placed in a new foster home, where they

      remained at the time of the termination hearing. Upon receiving the children,

      the foster mother described them as “wild and undisciplined.” Ex. 3. For

      example, she said they walked on furniture and counters. These behaviors


      Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017   Page 4 of 12
      improved, but like before, their behaviors regressed after supervised visits with

      their parents.


[8]   In January 2015, the parents underwent second psychological evaluations with

      Dr. Tony Sheppard. As for Mother, Dr. Sheppard diagnosed her with bipolar

      disorder and a personality disorder. He noted that she “has a number of factors

      that impede her ability to engage with her children. Primary among these is a

      self-centered approach to life. She will have to be taught how to put her own

      needs aside in order to provide for her children.” Ex. 6. As for Father, Dr.

      Sheppard found that he “appears to be in denial with regard to the myriad

      problems that resulted in the removal of his children,” which “may explain his

      inability to make the sustained changes in the home environment and lifestyle

      that would be necessary for reunification.” Ex. 7. Accordingly, Dr. Sheppard

      found that “[u]nless significant changes occur, there is likely little chance of

      significant changes in this man’s readiness for or openness to change.” Id.


[9]   In October 2015, the permanency plan was changed to adoption, with a

      concurrent plan of reunification. The following month, Dr. Linda McIntire

      completed a bonding and attachment assessment at DCS’s request. At the time,

      J.B. was four years old and K.B. was three years old. Dr. McIntire opined that

      despite the parents’ compliance with services, “they have made no progress.”

      Ex. 3. As she observed in her report, “It was astonishing for this evaluator to

      watch the family in a supervised visitation setting, as they made no effort to

      control their children’s behavior, and little to engage with their children.” Id.

      Dr. McIntire noted that Mother and Father “were seemingly far more interested

      Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017   Page 5 of 12
       in playing with some of the toys than they were playing with or parenting the

       children.” Id. Dr. McIntire also noted that Mother and Father “demonstrated

       no ability to manage, or even perhaps understand, their children’s behaviors.”

       Id. Dr. McIntire acknowledged that the parents had documented cognitive

       deficiencies; however, she found that these deficits did not “account for the lack

       of gains in services, or the lack of affective bond and interpersonal interactions

       with the children.” Id. Rather, “the most compelling issue” was “the

       substantial lack of emotional connection between [the parents] and the boys,”

       which was “rooted in problems other than intellectual deficiency, poverty,

       and/or drug abuse.” Id. Dr. McIntire recommended that the permanency plan

       should not be reunification with Mother and Father but rather adoption by the

       foster parents, with whom the children had “clearly bonded” and refer to as

       “Mom” and “Dad” “by choice.” Id. Dr. McIntire noted that the “interaction

       between the biological parents and the children was remarkably different than

       that of the children and their foster parents earlier that morning. While the

       children had some mild behavior difficulties, again as expected, the [foster

       parents] handled them in a seamless manner.” Id.


[10]   DCS filed a petition to terminate Mother’s and Father’s parental rights in June

       2016. Fact-finding hearings were then held in August and October. Pamela

       Baugh, the family-support specialist assigned to the family through Centerstone,

       testified that she supervised visits with the parents and the children from

       September 2013 until about a month before the termination hearing. The visits

       were originally 1-2 hours per week and then increased to 8 hours per week.


       Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017   Page 6 of 12
       Baugh said that Mother and Father never had a problem with attendance.

       Rather, the problem was their low interaction with the children during the

       visits. Baugh would give the parents suggestions, like Play-Doh or specific

       crafts, but they never followed through on their own. Baugh also testified that

       Mother and Father struggled with the nurturing portion of parenting, which

       was harmful to the children’s mental health, and that she did not think that they

       would ever change. Moreover, Baugh testified that although Mother and

       Father had made improvements in their life skills through the years, they had

       made no improvements in their ability to parent from 2013 to 2016. Tr. Vol. II

       p. 109.


[11]   In addition, DCS Family Case Manager Michelle Shepherd testified that the

       parents’ attendance at visits was “phenomenal,” Father had not had a positive

       drug screen since July 2015, and Mother and Father had “greatly increased

       their personal daily living skills.” Tr. Vol. IV pp. 12, 13. However, “[a]s far as

       their ability to parent their children,” Family Case Manager Shepherd said it

       was “the same” “now” as the “very first” visit. Id. at 13. She gave the

       following example:


               [K.B.], the younger guy, kept getting closer to the fan, kept
               wanting to play with the fan. The fan was on. The hair on the
               back of my head was standing up and [Mother’s] just trying to
               push him away from it, and [the visit supervisor] whispers to me
               that he had told [Mother] every visit before to unplug the fan and
               put it up out of reach. Every visit before was at least 12 prior
               visits that they had had, and still he had to remind [Mother] that
               this is not good and the verbal didn’t work, so he had to go over
               and stand by [Mother], turn off the fan, and say, [K.B.] we don’t
       Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017   Page 7 of 12
               play with this. This is 3 years into this case, 3 years of visit
               supervision and something as simple as a 4 year old playing with
               a fan is [it] life threatening, not necessarily[,] is it dangerous?
               Yeah.


       Id. at 15. Accordingly, Family Case Manager Shepherd found that there was a

       reasonable probability that the continuation of the parent-child relationship

       posed a threat to the well-being of J.B. and K.B.:


               The lack of interaction that I have personally witnesse[d], that
               Dr. McInt[i]re has witnessed, that every visit supervisor has
               witnessed, is emotional abuse, I mean just to put it at very bare
               bones. These children will not learn how to act with other
               people, if they don’t learn it at school, and that’s assuming that
               they get to school on time, don’t miss the bus and everything like
               that, they don’t get a chance to practice it at home. And if you
               don’t practice those social skills at home you don’t have them.
               [If] they can’t keep . . . [K.B.] safe from a fan, how do we expect
               [them] to keep them safe from anything else? They can’t keep
               [K.B.] from running across the street, running away from them
               because when mom says stop, he doesn’t stop. That’s not [K.B.]
               being indirect, if I did it, I’ve stopped him before . . . . Everyone
               in that household except for mom and dad are looked upon as an
               authority figure. Mom and dad are not, mom and dad will never
               be seen a[s] authority figures, they cannot do that which they
               need to do in order to be that authority.


       Id. at 27.


[12]   The juvenile court issued an order terminating Mother’s and Father’s parental

       rights in January 2017. Mother and Father jointly appealed that order. The

       State filed a motion for remand arguing that the juvenile court’s termination

       order was deficient because it did not include the required statutory findings.
       Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017   Page 8 of 12
       We ordered the juvenile court to issue an amended termination order. See In re

       I.B., Case No. 40A01-1702-JT-429 (Ind. Ct. App. Aug. 31, 2017). The juvenile

       court issued an amended termination order on September 11, 2017, finding that

       there was a reasonable probability that continuation of the parent-child

       relationship posed a threat to the well-being of J.B. and K.B., that termination

       was in the best interests of the children, and that there was a satisfactory plan

       for the care and treatment of the children, namely, adoption. The parties then

       filed amended briefs based on this order.



                                  Discussion and Decision
[13]   Mother and Father contend that there is insufficient evidence to support the

       termination of their parental rights to J.B. and K.B. When reviewing the

       termination of parental rights, we do not reweigh the evidence or judge witness

       credibility. In re K.T.K., 989 N.E.2d 1225, 1229 (Ind. 2013). Rather, we

       consider only the evidence and reasonable inferences that are most favorable to

       the judgment of the trial court. Id. When a trial court has entered findings of

       fact and conclusions, we will not set aside the trial court’s findings or judgment

       unless clearly erroneous. Id. To determine whether a judgment terminating

       parental rights is clearly erroneous, we review whether the evidence clearly and

       convincingly supports the trial court’s findings and whether the findings clearly

       and convincingly support the judgment. In re V.A., 51 N.E.3d 1140, 1143 (Ind.

       2016).


[14]   A petition to terminate parental rights must allege, among other things:

       Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017   Page 9 of 12
         (B) that one (1) of the following is true:


                  (i) There is a reasonable probability that the conditions
                  that resulted in the child’s removal or the reasons for
                  placement outside the home of the parents will not be
                  remedied.


                  (ii) There is a reasonable probability that the continuation
                  of the parent-child relationship poses a threat to the well-
                  being of the child.


                  (iii) The child has, on two (2) separate occasions, been
                  adjudicated a child in need of services;


         (C) that termination is in the best interests of the child; and


         (D) that there is a satisfactory plan for the care and treatment of
         the child.


Ind. Code § 31-35-2-4(b)(2). Mother and Father “concede” that termination is

in the bests interests of J.B. and K.B. and that there is a satisfactory plan for

their care and treatment. Amended Appellants’ Br. p. 19. However, they argue

that there is insufficient evidence to support the juvenile court’s conclusion that

continuation of the parent-child relationship poses a threat to J.B.’s and K.B.’s

well-being.1




1
  Mother and Father also argue that there is not a reasonable probability that the conditions that resulted in
the children’s removal or the reasons for placement outside the home of the parents will not be remedied.
However, the juvenile court did not reach such a conclusion in this case. Indiana Code section 31-35-2-
4(b)(2)(B) is written in the disjunctive and requires clear and convincing evidence of only one of the

Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017 Page 10 of 12
[15]   Mother and Father argue that the juvenile court relied on “outdated reports and

       evidence” in terminating their parental rights.2 Id. at 20. They emphasize that

       DCS “submitted parenting assessments from August, 2013, psychological

       reports from September, 2013, psychological reports from January, 2015, and a

       parent-child assessment from November, 2015.” Id. at 20-21. However, they

       note that the fact-finding hearings were held in August and October 2016,

       which “makes these reports from nine months to three years old at the time of

       the hearings.” Id. at 21. Mother and Father assert that testimony from the

       “most recent service providers show[s] evidence of changed conditions that [is]

       inconsistent with” the older evidence. Id. They direct us to testimony from

       Patty Ruddick and Jessie Lang.


[16]   We reject Mother and Father’s argument for several reasons. First, we do not

       believe that these reports are “outdated.” At the very least, they show the

       timeline in this case and the parents’ progression. Second, the parents’

       argument strikes us as an attack on the weight of the evidence, not its

       admissibility, and we do not reweigh evidence. See K.T.K., 989 N.E.2d at 1229.




       circumstances listed in subsection (B). See In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App. 2003), trans. denied.
       Although the juvenile court referenced (b)(2)(B)(i) early in its order, see Amended Appellants’ App. p. 70, it
       later found that only (b)(2)(B)(ii) had been satisfied. See id. at 75. Accordingly, we do not address (b)(2)(B)(i)
       in our decision.
       2
         Mother and Father also note that they both suffer from an intellectual disability and point out that mental
       disability, “standing alone, is not a proper ground for terminating parental rights.” Egly v. Blackford Cty. Dep’t
       of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992). However, there is no evidence here that the parents’
       mental disability alone was the reason for terminating their parental rights to J.B. and K.B. See id. (“Where,
       however, the parents are incapable of or unwilling to fulfill their legal obligations in caring for their children,
       then mental illness may be considered.”).

       Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017 Page 11 of 12
       Third, even without the reports, there is plenty of evidence in the record to

       support the juvenile court’s conclusion that continuation of the parent-child

       relationship poses a threat to the children’s well-being. For example, Baugh,

       who supervised visits from September 2013 until about a month before the

       termination hearing, testified that although Mother and Father had made

       improvements in their life skills through the years, they had made no

       improvements in their ability to parent from 2013 to 2016. In addition, Family

       Case Manager Shepherd testified that although Mother and Father had

       improved in some areas, their ability to parent had not improved from the first

       visit to the last. And both testified that Mother’s and Father’s parenting was

       harming the children’s mental health. Fourth, the witnesses Mother and Father

       direct us to, Ruddick and Lang, worked primarily with the parents on life skills,

       not parenting skills. Accordingly, we find that there is sufficient evidence to

       support the juvenile court’s conclusion that continuation of the parent-child

       relationship poses a threat to J.B.’s and K.B.’s well-being. We therefore affirm

       the termination of Mother’s and Father’s parental rights.


[17]   Affirmed.


       Mathias, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 40A01-1702-JT-00429 | December 12, 2017 Page 12 of 12